            Case 2:17-cv-00147-RFB-GWF Document 72 Filed 11/19/18 Page 1 of 2


 1   DICKINSON WRIGHT PLLC
     JOHN L. KRIEGER
 2   Nevada Bar No. 6023
     Email: jkrieger@dickinson-wright.com
 3   STEVEN A. CALOIARO
 4   Nevada Bar No. 12344
     Email: scaloiaro@dickinsonwright.com
 5   8363 West Sunset Road, Suite 200
     Las Vegas, Nevada 89113-2210
 6   Tel: (702) 550-4400
     Fax: (844) 670-6009
 7

 8   FRANKLIN M. SMITH
     Michigan Bar No. P76987 (Admitted Pro Hac Vice)
 9   Email: fsmith@dickinson-wright.com
     BRANDON L. DEBUS
10   Michigan Bar No. 81159 (Admitted Pro Hace Vice)
     Email: bdebus@dickinson-wright.com
11
     2600 W. Big Beaver Rd., Suite 300
12   Troy, MI 48084
     Tel: (248) 433-7200
13   Fax: (844) 670-6009
14   Attorneys for Plaintiff
15
                               UNITED STATES DISTRICT COURT
16                                  DISTRICT OF NEVADA

17    ACCLAIM LIGHTING, INC., a Georgia CASE NO: 2:17-cv-00147-RFB-GWF
      corporation;
18

19                                  Plaintiffs,
      vs.
20                                                      JOINT STIPULATION TO EXTEND
      ROBERT BRUCK, an individual residing in La          SETTLMENT CONFERENCE
21    Crescenta,  California;    and      BRUCK                  (First Request)
      CONCEPTS, D/B/A INNOVATIONS IN
22    LIGHTING, a California corporation,
23
                                  Defendants.
24

25
            Plaintiff Acclaim Lighting, Inc. (“Acclaim” or “Plaintiff”) through undersigned counsel,
26
     the law firm of Dickinson Wright, PLLC, and Defendants Robert Bruck (“Mr. Bruck”) and Bruck
27
     Concepts, d/b/a Innovations in Lighting (“Bruck Concepts” and collectively “Defendants”)
28


                                                  -1-
           Case 2:17-cv-00147-RFB-GWF Document 72 Filed 11/19/18 Page 2 of 2


 1   through undersigned counsel, the law firm of Karish & Bjorgum, PC, (collectively, Plaintiff and

 2   Defendant are referred to as the “parties”) hereby stipulate and agree that the Settlement

 3   Conference, presently scheduled for November 27, 2018, is hereby adjourned until January 28,

 4   2019, the Court’s next-available date, so as to allow the parties an opportunity to complete

 5   settlement on their own. Additionally, the stay currently instituted on any other rule-imposed

 6   deadlines shall remain in place until after the Settlement Conference occurs.

 7          This request is brought in good faith and not for the purpose of undue delay.

 8          IT IS SO AGREED AND STIPULATED:

 9    Dated this 19th day of November, 2018               Dated this 19th day of November, 2018

10    DICKINSON WRIGHT PLLC                               KARISH & BJORGUM, PC
11

12    /s/ John L. Krieger                                 /s/ Marc A. Karish
      JOHN L. KRIEGER                                     Marc A. Karish (CA Bar No. 205440)
13    Nevada Bar No. 6023                                 (Admitted Pro Hac Vice)
      STEVEN A. CALOIARO                                  119 E. Union Street, Suite B
14    Nevada Bar No. 12344                                Pasadena, California 91103
      8363 West Sunset Road, Suite 200
15
      Las Vegas, Nevada 89113-2210                        Jeffrey D. Olster (NV Bar No. 8864)
16    Tel: (702) 550-4400                                 LEWIS BRISBOIS BISGAARD & SMITH
                                                          LLP
17    FRANKLIN M. SMITH                                   6385 S. Rainbow Boulevard, Suite 600
      Michigan Bar No. P76987                             Las Vegas, Nevada 89052
18    (Admitted Pro Hac Vice)
      BRANDON L. DEBUS                                    Attorneys for Defendants
19
      Michigan Bar. No. P81159
20    (Admitted Pro Hac Vice)
      2600 West Big Beaver Rd., Ste.300
21    Troy, MI 48084
22    Attorneys for Plaintiff
23

24                                                          IT IS SO ORDERED:

25                                                          ________________________________
                                                            UNITED STATES MAGISTRATE JUDGE
26

27                                                          Dated: __________________________
                                                                    11/20/2018

28


                                                    -2-
